Citation Nr: 0503357	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than February 21, 
2003, for the grant of service connection for major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the Ft. 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
major depression and assigned a February 21, 2003, effective 
date. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  Entitlement to service connection for major depression 
was denied in a February 2001 rating decision.  The decision 
was not supported by the record.

2.  The veteran filed his initial claim for service 
connection for major depression on July 26, 2000.

CONCLUSIONS OF LAW

1.  The February 15, 2001 rating decision is clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2004).  

2.  The criteria for an effective date of July 26, 2000 are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that it is unnecessary to address the 
Veterans Claims Assistance Act of 2000 in this case in view 
of the disposition reached herein.

The Board finds that the evidence supports a grant of a July 
26, 2000, effective date for the award of service connection 
for major depression.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 CFR § 3.105 (2004).  CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran's July 26, 2000 claim for service connection for 
major depression was denied in a February 2001 rating 
decision.  The denial was continued in a November 2002 
Decision Review Officer decision and statement of the case.  
The prior decisions to deny service connection for major 
depression were clearly and unmistakably erroneous.  
Therefore, the effective date relates back to the date of the 
original claim for service connection for major depression.

At the time of the prior determinations, the evidence 
established that the veteran was service connected for 
carcinoma of the prostate, status post radical retropubic 
prostatectomy.  There was evidence of major depression and 
uncontradicted evidence linking the major depression to the 
service connected post operative residuals.  In particular, 
in an October 2002 VA examination, the examiner diagnosed 
major depression for Axis I.  The examiner stated that it 
appeared that the veteran's depression had recurred 
periodically throughout his life, and that this was supported 
by records from 1981 and early 1982 at which time the 
symptoms described were quite comparable to those currently 
being described.  Under Axis IV, the examiner stated that 
there were moderate psychosocial stressors in the form of a 
sexual dysfunction and guilt secondary to this.  The Board 
notes that diagnoses under Axis IV reflect the medical 
determination of a competent expert, made after a full 
evaluation of the veteran, as to the conditions and events 
relating to the veteran's current condition.  Consequently, 
it constitutes competent medical nexus evidence.  Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998).  The examiner did 
note that the veteran had a psychiatric disorder throughout 
his life; however, he also established an etiological 
relationship to a service connected disability in his Axis IV 
diagnosis.  At a minimum, this establishes a link between the 
service connected disability and the psychiatric disorder, 
even on the basis of aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Furthermore, in September 2000 and March 
2001, J. D., a psychologist, related the major depression 
directly to the prostate surgery.

Based on the foregoing, the Board finds that the prior 
determinations were clearly and unmistakably erroneous.  The 
evidence supports a grant of a July 26, 2000 effective date 
for the grant of service connection for major depression.



ORDER

Entitlement to an effective date of July 26, 2000, for the 
grant of service connection for major depression is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


